Case: 5:18-cv-00043-JMH Doc#:68 Filed: 04/22/19 Page: 1 of 3 - Page ID#: 784

UNITED STATES COURT OF APPEALS

FOR THE SIXTH CIRCUIT
100 EAST FIFTH STREET, ROOM 540
Deborah S. Hunt POTTER STEWART U.S. COURTHOUSE Tel. (513) 564-7000
Clerk CINCINNATI, OHIO 45202-3988 www.ca6.uscourts.gov

Filed: April 22, 2019

Mr. William Hartman Brammell Jr.
Mr. J. Kent Wicker

Dressman Benzinger LaVelle

321 W. Main Street, Suite 2100
Louisville, KY 40202

Ms. Danyel Rickman
Dressman Benzinger LaVelle
207 Thomas More Parkway
Crestview Hills, KY 41017

Mr. Jeremiah A. Byrne

Ms. Griffin Terry Sumner

Ms. Allison Walker Weyand
Frost Brown Todd

400 W. Market Street, 32nd Floor
Louisville, KY 40202-3363

Re: Case No. 19-5409, John Higgins, Jr., et al v. Kentucky Sports Radio, LLC, et al
Originating Case No. : 5:18-cv-00043

Dear Counsel:

This appeal has been docketed as case number 19-5409 with the caption that is enclosed on a
separate page. The appellate case number and caption must appear on all filings submitted to the
Court. If the filing fee was not paid when the notice of appeal was filed, it must be paid to the
district court immediately.

Before preparing any documents to be filed, counsel are strongly encouraged to read the Sixth
Circuit Rules at www.ca6.uscourts.gov. If you have not established a PACER account and
registered with this court as an ECF filer, you should do so immediately. Your password for
district court filings will not work in the appellate ECF system.
Case: 5:18-cv-00043-JMH Doc#:68 Filed: 04/22/19 Page: 2 of 3 - Page ID#: 785

At this stage of the appeal, the following forms should be downloaded from the web site and
filed with the Clerk's office by May 6, 2019. Additionally, the transcript order must be
completed by that date.

NOTE: Effective July 18, 2016, all attorneys must order transcript for appeal by using the
CM/ECF docket entries. The transcript order form used prior to that date will not be accepted
after July 18. For further information and instructions on ordering transcript electronically,
please visit the court's website.

Appearance of Counsel
Appellant: Civil Appeal Statement of Parties & Issues
Disclosure of Corporate Affiliations
Application for Admission to 6th Circuit Bar (if applicable)

Appearance of Counsel
Appellee: | Disclosure of Corporate Affiliations
Application for Admission to 6th Circuit Bar (if applicable)

More specific instructions are printed on each form. If appellant's initial forms are not timely
filed or necessary fees paid, the appeal will be dismissed for want of prosecution. If you have
questions after reviewing the forms and the rules, please contact the Clerk's office for assistance.

Sincerely yours,

s/Robin L. Johnson
Case Manager
Direct Dial No. 513-564-7039

Enclosure
Case: 5:18-cv-00043-JMH Doc#:68 Filed: 04/22/19 Page: 3 of 3 - Page ID#: 786

OFFICIAL COURT OF APPEALS CAPTION FOR 19-5409

JOHN S. HIGGINS, JR.; CAROL HIGGINS; WEATHERGUARD, INC.
Plaintiffs - Appellants
V.
KENTUCKY SPORTS RADIO, LLC; MATTHEW H. JONES; DREW FRANKLIN

Defendants - Appellees
